DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 10/1/21. Claims 30, 33-37, 39-41, 47-54 are pending. Claims 30 and 49 are amended. 
Response to Arguments
Applicant’s amendment filed 10/1/21 with respect to the 35 U.S.C. 112 rejections have overcome the rejections. 
Applicant’s arguments, filed 10/1/21 with respect to the 35 U.S.C. 102(b) rejection in view of Taylor et al (US2008/0154296) (“Taylor-2”) or, in the alternative, under 35 U.S.C. 103(a) as obvious over Taylor-2 in view of Bowser et al (US6419674) (“Bowser”) have been fully considered and are not persuasive. 
Applicant argues, even “insubstantial” cutting would distinguish from the Taylor-2 reference, which plainly relies on substantially cutting of tissue growth. Examiner respectfully disagrees, since the degree of “insubstantial cutting” is not clearly defined, the limitation is interpreted broadly as some degree of cutting performed; yet not cutting along the entire length of the tissue growth. Examiner further notes in Paragraph [0031], the device in the non-separating profile, with 630 in the retracted state may be used to separate tissue “In some cases, tissue 660 can be separated from the object 650 by forcing the distal end of the system 600 against tissue 660, with separating assembly 605 in a non-separating profile.” Taylor describes in Paragraph [0031] a non-separating profile that is equivalent to “non-passively dilating and displacing”. Where the “separator 630 is retracted from the distal end of tip 620, so as to provide a non-separating profile”. When in the non-separating profile “insubstantial cutting” is performed, since separation of the tissue and object is by dilation and displacement of the tissue, instead of cutting. 
Applicant further argues the structure 620/630 interpreted as a “non-cutting structure is completely contrary to the teachings of the Taylor-2 reference”. Examiner makes notice, the language of a “non-cutting leading edge” has been removed to overcome the 112 rejections in the previous office action. Therefore, the structure 620/630 need not be “non-cutting” as argued. Further, Examiner may or may not include cutting tissue”. Therefore, Taylor-2 does not exclusively limit the separating means to only cutting features.
Applicant argues the amendment of the use of traction force to extract the implanted lead without cutting or ablating the tissue growth is not taught by Taylor-2. Examiner makes notice a “traction force” is taught by Taylor-2 when the lead is withdrawn through the sheath. An operator pulls a proximal end of the device for removal from the body. This operation is interpreted as providing a tractile force. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 49-52 and 54 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by Taylor et al (US2008/0154293) (“Taylor-2”). 
Regarding claim 49, Taylor-2 discloses lead removal apparatus to remove a lead implanted in tissue growth within a patient, wherein the lead removal apparatus comprises: 
a flexible shaft (sheath 610, sheath is flexible, Paragraph [0031]) having at least one outer surface, a proximal end and a distal end (see Fig. 6B), and wherein the shaft includes an inner lumen running from the proximal end to the distal end to receive the implanted lead (Paragraph [0031], see Fig. 6B); and 
a tissue dilating tip (620/630, see Fig. 6C) forming the distal end of the shaft (see Fig. 6C), wherein the tissue dilating tip a first wall thickness forming a leading edge (first wall thickness shown in annotated Fig. 6A; tip 620 has a non-separating/non-cutting profile, Paragraph [0031]) and a second wall thickness proximal the non-cutting leading edge (second wall thickness shown in annotated Fig. 6A; and the implanted object is accepted into the inner lumen of the shaft (see Fig. 6C), wherein the lead removal apparatus is further configured to apply a tractile force to the lead so that the lead is removed from the engagement area without substantially cutting or ablating the tissue growth (a tractile force is applied to the implanted object when a user pulls the proximal end of the sheath 610 to remove it from the body, Paragraph [0040]; tissue may be separated by the tip 620 having the non-separating profile, Paragraph [0031]; where in this profile there is no cutting since the lead is removed by separating the tissue growth). 
Regarding claim 50, Taylor-2 discloses the lead removal apparatus of claim 49 wherein the tissue dilating tip surrounds the entire distal end of the shaft (see Fig. 6C).  
Regarding claim 51, Taylor-2 discloses the lead removal apparatus of claim 50 wherein the tissue dilating tip comprises an interior lumen that mates with the inner lumen of the shaft to receive the lead implanted in the tissue growth (sheath 610 is coupled to tip 620/630 in a flush manner to receive lead, see Fig. 6C).  
Regarding claim 52, Taylor-2 discloses The lead removal apparatus of claim 49 wherein the tissue dilating tip is a separate member that is coupled to the distal end of the shaft (sheath 610 is coupled with tip 620/630, Paragraph [0031], see Fig. 6C).  
Regarding claim 54, Taylor-2 discloses the lead removal apparatus of claim 49 wherein the tissue dilating tip is configured to passively wedge into a space formed between the object and tissue growth near the lead implanted in the tissue growth without substantially cutting or disrupting the formation of the 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 30, 33-35 and 47-48 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by Taylor et al (US2008/0154293) (“Taylor-2”) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Taylor-2 in view of Bowser et al (US6419674) (“Bowser”). 

    PNG
    media_image1.png
    642
    627
    media_image1.png
    Greyscale

Claim 30, Taylor-2 discloses a lead removal method, the method comprising: 
engaging a lead removal apparatus over at least one of an implanted object in a patient (Paragraph [0005]), wherein the lead removal apparatus comprises: 
a shaft (sheath 610), wherein the shaft is flexible (sheath is flexible, Paragraph [0031]), the shaft having at least one outer surface, a proximal end and a distal end, and wherein the shaft includes an inner lumen running from the proximal end to the distal end to receive the implanted object (Paragraph [0031], see Fig. 6B); and 
a tissue dilating tip (620/630, see Fig. 6C) forming the distal end of the shaft (see Fig. 6C), wherein the tissue dilating tip comprises, a first wall thickness forming a leading edge (first wall thickness shown in annotated Fig. 6A; tip 620 has a non-separating/non-cutting profile, Paragraph [0031]) and a second wall thickness proximal the leading edge (second wall thickness shown in annotated Fig. 6A; separating system has an unexposed separating edge, Paragraph [0031]), wherein the first wall thickness is less than the second wall thickness (see Fig. 6C); 

translating and rotating the leading edge of the tissue dilating tip (Examiner makes notice the tip can separate the tissue when pressed more forcefully against the tissue or when rotated relative to the tissue; when the sheath is rotated, tip can dilate tissue in an axial manner, Paragraph [0006]) to thereby advance the leading edge of the tissue-dilating tip into an engagement area between the implanted object and the length of tissue growth (tissue may be separated by the tip 620 having the non-separating profile, Paragraph [0031]), thereby passively dilating and displacing the length of tissue growth surrounding the implanted object with the tissue dilation tip without cutting or ablating the length (the non-separating profile of the tip is interpreted as displacing and dilating the tissue without cutting it, since the non-separating mechanisms as described in Paragraph [0025] are structures such as a dilating element) of the tissue growth as the leading edge is indexed into the engagement area (when tip 620 is advanced longitudinally it provides a separating action and would index the wedge into the engagement area, see Fig. 6C) and the implanted object is accepted into the inner lumen of the shaft (see Fig. 6C); and 
thereafter removing the implanted object from the tissue growth (the object is removed from the body using this method, Paragraph [0010]) by applying a tractile force to the implanted object so that the implanted object is removed from the engagement area without substantially cutting or ablating the tissue growth (a tractile force is applied to the implanted object when a user pulls the proximal end of the sheath 610 to remove it from the body, Paragraph [0040]; tissue may be separated by the tip 620 having the non-separating profile, Paragraph [0031]; where in this profile there is no cutting since the lead is removed by separating the tissue growth).
If Applicant should disagree Taylor-2 discloses translating and rotating the non-cutting, leading edge of the tissue dilating tip in an engagement area between the implanted object and the length of tissue growth. Bowser teaches a radio frequency dilator sheath with an inner sheath, the inner sheath performs coordinated longitudinal and rotational movement for separating encapsulating tissue from an implanted lead (C5:L65-67; C6:L1-8 of Bowser). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the tip of Taylor-2 be translated and rotated as 
Claim 33, Taylor-2/Bowser discloses the method of claim 30, and Taylor-2 further discloses wherein orienting the tissue dilation tip further comprises: 
aligning the tissue dilating tip along an area of the length of the tissue growth wherein a thickness of a first section (portion of tissue between the tip and the lead, see Fig. 6C) of the tissue growth surrounding the implanted object is less than a thickness of a second section (tissue attached to the vessel wall, see Fig. 6C) of the tissue growth surrounding the implanted object (see Fig. 6C), and wherein the second section of the tissue growth is attached to the vasculature of the patient (see Fig. 6C).
Claim 34, Taylor-2/Bowser discloses the method of claim 30, and Taylor-2 further discloses comprising: 
determining whether the implanted object can be moved relative to the tissue growth surrounding the implanted object (the tip is adapted to be advanced over object, Paragraph [0010]); and 
moving the tissue dilation tip further into the tissue growth to dilate any tissue growth determined to restrict movement of the implanted object (when tip 620 is advanced longitudinally in one direction thereby restricting movement of the lead to one direction and provides a separating action, Paragraph [0031]).
Claim 35, Taylor-2/Bowser discloses the method of claim 30, and Taylor-2 further discloses comprising: 
actuating the tissue dilation tip once the lead removal apparatus is indexed to the engagement area (tip can be rotated, Paragraph [0032]).
Claim 47, Taylor-2/Bowser discloses the method of claim 30 wherein the tissue dilating tip surrounds the entire distal end of the shaft (sheath 610 is surrounded entirely by the dilating tip 630, see Fig. 6A).  
Claim 48, Taylor-2/Bowser discloses the method of claim 47 wherein the tissue dilating tip comprises an interior lumen that mates with the inner lumen of the shaft to receive the implanted object (see Fig. 6A, the inner lumen of the tip 620/630 is coupled to the sheath 610 to receive the lead, see Fig. 6A, Paragraph [0031]).  

Claims 30, 33-37, 39-41, 47 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor et al (US20080154296) (“Taylor”) in view of Taylor et al (US2008/0154293) ("Taylor-2") or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as unpatentable over Taylor in view of Taylor-2 in further view of Bowser et al (US6419674) (“Bowser”).
Claim 30, Taylor discloses a lead removal method, the method comprising: 
engaging a lead removal apparatus over at least one of an implanted object in a patient (Paragraph [0006]), wherein the lead removal apparatus comprises: 
a shaft (sheath 110), wherein the shaft is flexible (sheath is flexible, Paragraph [0038]), the shaft having at least one outer surface, a proximal end and a distal end, and wherein the shaft includes an inner lumen running from the proximal end to the distal end to receive the implanted object (Paragraph [0036]); and 
a tissue dilating tip (separator 1000, see Fig. 10A; where the tip 1000 may be used in combination with the system 100) forming the distal end of the shaft, wherein the tissue dilating tip comprises a first wall thickness forming a leading edge (thickness of the separating means at the distal most edge of 1000, see Fig. 10A) and a second wall thickness proximal the leading edge (thickness at the start of the rounded portion 1016, see Fig. 10A; the tip is rounded and intended to separate tissue from the lead), wherein the first wall thickness is less than the second wall thickness (the rounded portion 1016 decreases in thickness, see Fig. 10A, 10B); 
orienting the tissue dilation tip to dilate tissue along a length of the tissue growth where the tissue growth is free from attachment to a portion of vasculature of the patient (when separator 1000 is advanced longitudinally it provides a separating action, Paragraph [0048]; the tissue growth is free from attachment at the separated regions; also, when the tissue is surrounding the lead as set forth in Paragraph [0007], at least a portion of the tissue would be attached to the lead and not directly attached to the vasculature);
inserting the leading edge of the tissue dilating tip to thereby advance the leading edge of the tissue-dilating tip into an engagement area between the implanted object and the length of tissue growth (Paragraph [0048), thereby passively dilating and displacing the length of tissue growth surrounding the and the implanted object is accepted into the inner lumen of the shaft (when separator 1000 is advanced longitudinally it provides a separating action, Paragraph [0048]; lead is inserted into lumen of sheath 110, Paragraph [0036]); and 
removing the implanted object from the tissue growth (the leads are removed, Paragraph [0036]) by applying a tractile force to the implanted object so that the implanted object is removed from the engagement area without substantially cutting or ablating the tissue growth (a tractile force is applied to the implanted object when a user pulls the proximal end of the sheath to remove it from the body, Paragraph [0036]).
Taylor is silent regarding the order of operations; mainly orienting the tissue dilation tip along a length of the tissue growth; thereafter pushing the leading edge in an engagement area between the implanted object and the length of tissue growth; and thereafter removing the implanted object. 
Taylor-2 teaches a tool 630 with for removing a lead from tissue. Where and the separator 630 extends over a portion of tissue at a contact region 634 (Paragraph [0032], see Fig. 6B of Taylor-2). Then pushing the separator 630 to separate the tissue from the lead and then the entire system is removed from the body (Paragraph [0010], [0031] of Taylor-2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the method of separating tissue as taught by Taylor-2 in order to separate patients tissue at the attachment to the object for removing the object (Paragraph [0010] of Taylor-2).
Taylor is silent regarding translating and rotating the eading edge of the tissue dilating tip in an engagement area between the implanted object and the length of tissue growth. 
Taylor-2 teaches a separating system 600 for removing a lead from a tissue growth. The tool 630 having a non-leading cutting edge (distal end of tip 620) that can separate the tissue when pressed more forcefully against the tissue or when rotated relative to the tissue and when the sheath is rotated, the tip can dilate tissue in an axial manner (Paragraph [0006]). Further the tip 620 may separate tissue in the non-separating profile (Paragraph [0031]) and further rotating the sheath to induce relative rotational movement between the separator and the tip so as to deploy the separating means of the separator, and 
Alternatively, Bowser teaches a radio frequency dilator sheath with an inner sheath, the inner sheath performs coordinated longitudinal and rotational movement for separating encapsulating tissue from an implanted lead (C5:L65-67; C6:L1-8 of Bowser). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the tip of Taylor be translated and rotated as taught by Bowser in order to loosen and separate the tissue from the lead without excessive force (C6:L5-8 of Bowser). 
Claim 33, Taylor/Taylor-2/Bowser discloses the method of claim 30, and Taylor further discloses wherein orienting the tissue dilation tip further comprises: 
aligning the tissue dilating tip along an area of the length of the tissue growth wherein a thickness of a first section (portion of tissue between the tip and the lead, see annotated Fig. 7E) of the tissue growth surrounding the implanted object is less than a thickness of a second section (remainder of the thickness of tissue surrounding the lead, see annotated Fig. 7E) of the tissue growth surrounding the implanted object (see annotated Fig. 7E), and wherein the second section of the tissue growth is attached to the vasculature of the patient (730 is patient’s tissue).

    PNG
    media_image2.png
    634
    692
    media_image2.png
    Greyscale

Claim 34, Taylor/Taylor-2/Bowser discloses the method of claim 30, and Taylor further discloses further comprising: 
determining whether the implanted object can be moved relative to the tissue growth surrounding the implanted object (the tip is adapted to be advanced over lead, Paragraph [0023]); and 
moving the tissue dilation tip further into the tissue growth to dilate any tissue growth determined to restrict movement of the implanted object (when separator 1000 is advanced longitudinally in one direction thereby restricting movement of the lead to one direction and provides a separating action, Paragraph [0034]).
Claim 35, Taylor/Taylor-2/Bowser discloses the method of claim 30, and Taylor further discloses further comprising: 
actuating the tissue dilation tip once the lead removal apparatus is indexed to the engagement area (tip can be rotated, Paragraph [0006]).
Claim 36, Taylor/Taylor-2/Bowser discloses method of claim 30, and Taylor further discloses wherein the lead removal apparatus further comprises a collapsing section (deflection of the tip when a 
Claim 37, Taylor/Taylor-2/Bowser discloses the method of claim 36, and Taylor further discloses further comprising:
applying a collapsing force to the collapsing section of the flexible shaft (collapsing force applied by pull wire, Paragraph [0035]), wherein the collapsing force reduces at least one diameter associated with the collapsing section (deflection causes a decreased diameter, Paragraph [0035]); and removing the lead removal apparatus from the tissue growth (the leads are removed, Paragraph [0036]).
Claim 39, Taylor/Taylor-2/Bowser discloses the method of claim 37, and Taylor further discloses wherein the step of radially collapsing the radially collapsing section of the flexible shaft comprises radially collapsing the radially collapsing section along a length of the flexible shaft (deflection causes a decreased diameter, Paragraph [0035]), wherein the length runs along a longitudinal axis of the flexible shaft (the deflected section would be along the length of the shaft).  
Claim 40, Taylor/Taylor-2/Bowser discloses the method of claim 39, and Taylor further discloses wherein the length comprises a weakened portion (Examiner interprets a “weakened portion” as a reduced thickness portion of the shaft as stated in Paragraph [0069] of the instant specification) relative to another portion of the flexible shaft (tubes may have progressively smaller diameters or thicknesses going from the proximal end of the sheath to the distal end of the sheath, Paragraph [0038]).  
Claim 41, Taylor/Taylor-2/Bowser discloses the method of claim 40, and Taylor further discloses wherein the length comprises a smaller thickness relative to another portion of the flexible shaft (tubes may have progressively smaller diameters or thicknesses going from the proximal end of the sheath to the distal end of the sheath, Paragraph [0038]).   
Claim 47, Taylor/Taylor-2/Bowser discloses the method of claim 30 wherein the tissue dilating tip surrounds the entire distal end of the shaft (the tip 1000 would surround the distal end of the sheath 110 when connected as shown in Fig. 1C).
Claim 48, Taylor/Taylor-2/Bowser discloses the method of claim 47 wherein the tissue dilating tip comprises an interior lumen that mates with the inner lumen of the shaft to receive the implanted object .  
Claim 53 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor et al (US2008/0154293) (“Taylor-2”). 
Regarding claim 53, Taylor-2 discloses the lead removal apparatus of claim 49; yet, is silent regarding wherein the tissue dilating tip is integrally formed as the distal end of the shaft. Taylor-2 according to another embodiment teaches the sheath 200 is integral with the tip 350 (Paragraph [0026]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the tip to be integral with the sheath for reusability of the device since it would be more easily sterilized for subsequent procedures and require less maintenance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771

/WADE MILES/Primary Examiner, Art Unit 3771